UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 1, 2013 INTEGRATED ELECTRIC SYSTEMS CORP. (Exact name of registrant as specified in its charter) Nevada 000-54667 20-8624019 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 16133 Ventura Blvd, Suite 700, Encino, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (818) 995-9107 Raider Ventures Inc. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective April 1, 2013, our company changed its name from “Raider Ventures Inc.” to “Integrated Electric Systems Corp.”, by way of a merger with our company’s wholly-owned subsidiary Integrated Electric Systems Corp., which was formed solely for the change of name. Item 7.01 Regulation FD Disclosure The name change became effective with the Over-the-Counter Bulletin Board at the opening of trading on April 1, 2013 under our company’s new symbol “ISSP”.Our new CUSIP number is 45824X106. Item 9.01 Financial Statements and Exhibits 3.01Articles of Merger SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED ELECTRIC SYSTEMS CORP. /s/ Larry Segal Larry Segal President and Director Date: April 2, 2013 2
